°2"08“’2019 QQ=Q§a§a-F??!t%`lt‘i/'-a'o§e¢F-WB DocumentzQ-S Filed 02/261”&>91315§5@‘§01 ore P~OOS»'UW

 

This Settiernent and Cooperation Agreernent (the ”Agreement”) ls entered into by Louis
Zummo ("ZUmmO"l on OI'IE hand, and Avrohom Nlanes (”Manes”} and Ta| Properties of Pomona,
LLC l”Ta| Preperties”i. on the other, and is effective as of sep 16, 2013 (che "Erracnve oata”),

1. in exchange for mutual consideration the adequacy of which is agreed upon, the parties
mutually agree and contract as follows:

1- §§£B£[i$i£l]_ln_laltl£,a$lg.n. Zummo agrees to cooperate with Nlanes[Ta| Propertles in

the prosecution of his claims in (1) Lue Deveiopment, I.LC v. Villoge ofPomono, index No.
034933/2017 (Sup. Ct. Rockiand Co.l;(lA) Ta| Properties of Pornona v. Viliage of Pornona
eta a| index No. 031216/2017 (2) Tai Properties of Pomona, i.l.C v. Viiioge of Pomona,
Case No. 17-cv-02928-C5 (S.D.N.‘Y.]; (3) any subsequent private litigation against the
Vil|age of Pomona (”the Viilege”l, or any of its officers, agents or employees (lncluding
without limitation Brett Yagei end Doris Uimanl arising from or reiating to claims of
discrimination against ¥vianes and/or other Or'i:hodox jewish residents of the Vi||age
lCO"ECtiV€li/, the "Ciaims”l; and (4) in any Subsequent government investigation relating
to the subject matter of the Clalms (i.e., discrimination by the Vi|iage of Pomona against
Orthodox Jewish residentsi ["Government Dlscrlminatton investigation”).

2. ln perticular, without limiting the generality of the foregoing:

ial Zummo shall be made available in New vorl<, NY or such other place as may be
agreed upon, at mutually convenient times on reasonable nonce, for debriefing
sessions lthe "Debrleflng Sesslons”) with Manes/Tal Propertles and/or their
attorneys, during which Zummo shaii provide full disclosure of information
known to him (inc|uding ali documents in his possession, custody and contro|)
concerning any aspect of the Claims;

(b) Upon request, Zummo shall provide Manes copies of any text messages, ema|ls,
other documents of any kind, voices messages or recordings relating to the
Viiiage of Pomona or any of its residents, provided that Zummo shail not be
required to provide without a subpoena copies of any documents that are stored
on a device that is the property of, or that otherwise belong to, the Vil|age of
Pornona [for the avoidance of doubt text and voice messages or other records on
Zummo's personai phone shall be provided to Manes without a subpoenal;

(c} Zummo shall voluntarily accept any subpoena or process and then will testify
orally under oath in any examination, deposition, hearing, triai or any other
proceeding at the request of lvianesfl'al Properties;

(d) Zummo shall swear or affirm affidavits or declarations containing truthful and
accurate testimony, statements and information at the request of ivianes/Tai
Pl'operties;

1 Fl!`i

 

fnma/2019 Ogi%d§a'il’t%”itl/'-sti§e¢iC-WB Documentzo-s Filed 02/26/‘1>91815§@%€92 ors P-OOQ»“W

(e) Zummo shall respond within seven (7) days, if possible, or as soon thereafter as is
reasonable in the circumstances to requests from iv|anes/Tal Properties for
information and assistance

Zummo agrees that a failure to testify fuiiy and truthfully as described above and/or any
material falsity or wilful omission of relevant information during the Debriefing Sessions shall be
deemed a material breach of this Agreernent.

L_M_Belease. Ivianes/Tal Properties, their present and former.perents, subsidiariesl affiliates
and related companies and each of their respective present and former dlrectors, officers,
shareholders employees, servants, agents, administrators trustees, successors and assigns and
any party or parties who claim a right or interest through them (collective|y, ”Releasors"),
HEREBY FULLY RELEASE, ACQU|'I', AND FOREVER DiSCHARGE, WlTHDUT QUALlFlCATlON OR
LlNllTATION, Zummo, and any personal heirs, successors and assigns from all manner of
actions, Ceuses of action, suits, debts, dues, accounts, bonds, covenants contract, complaints,
claims and demands for damages, monies, losses, indemnityl costs, interest in ioss, or injuries
howsoever arising, known or unknown which hereto may have been or may hereafter be
sustained by the Releasors from the beginning of time through the date of this Reiease, except
for any material breach of this Agreement. For the avoidance of doubt, this Release shall only
apply to claims against Zummo in hls individual capacity, and shall not fn any way limit or
release any claims against the Viilage of Pomona, or any of its eiected officials, employees or
agents llnciuding without limitation Brett Yagel and Doris U|manl {col|ectiveiy, the "Vi|iage"),
lncluding without limitation any claims against the Vi|lage for vicarious liability based on
Zummo's actions.

3.~_.__1oslsrnnlfl§ulon.

La)__.,__$ublect to the Fee Caps specified ln Section S(a) beiow, Manes/Tal Properties
agree to hold Zummo harmless and to indemnify him from any costs (inc|uding
attorneys' feesl in connection with his provision of cooperation to Manesfl'a|
Properties, pursuant to this Agreement, or in connection with any subsequent
Government Discr|minatlon investigation, including but not limited to providing
separate counsel for him at their sole expense to enable him to testify and
otherwise cooperate with Manes/Tal Propertles (lnc|uding any fees and expenses
|ncurred in the negotiation of this Agreement), on the condition that Zummo
complies with this Agreernent and that Nlanes/Zumrno shall select the counsel to
represent Zummo lsubiect to his agreement not to be unreasonably withheld)
for all of these activities Paragrsph 1 and 3 of this Agreement shall be construed
by the parties as a lolnt Defense Agreement with respect to the Clelrns and
anything for which Zummo ls being indemnified for under this Agreement.

 

 

@2'“@8”2019 Og=t§’ai§a-rstateiiistiaaaC-QFB Documemze-s Filed 02/26@@>18%§§%6%01‘3 P-UW/€“O

    

= . . Aii matters relating or arising from this Agreement
shall be governed by the laws of New York without regard to its choice of law principles The
parties further agree that all disputes, ciaims, actions or proceedings arising out of or related to
this Agreement shall be litigated in the Supreme Court of the State of New York, County ct New
‘r'ork (Commerciai Divislon), or United States District Court for the Southern District of New Yorit.
The parties expressly consent and submit to jurisdiction and venue in the in the Supreme Court
of the State of New York, County of New ¥ork (Commerciai Divlsion), and united States District
Court for the Southern Dlstrict of New Yori<.

S. mdmnd§_nt_mgal_gdvlce. The parties acknowledgel represent and agree that each

person signing has read this Agreement, fully understands the terms hereof, and has had the
opportunity to be fully advised by legal counsel with respect to the same.

6. MMAMM. This Agreement is binding on the parties' successorsl heirs

and assigneesl

7- M£EMteal:atlnn. This ls a fully integrated Agreement which is the final and
complete understanding between the Parties regarding its subject matter and may not be

altered or modified without a writing signed by all the parties

lN WiTNESS WHEREoF, the pardee have executed this Settiement Agreement on September 16,
2018. .

 

LGUIS ZUMMO

Fs "“`>
AvRoHoM MAnss

TAL PROFE TlE OF POM°NA, LE.C
By: rml ,,,~pv'/{'Z./if»§` /Ql “ ’

¢i/r

 

